Judgment of the County Court, Westchester County, rendered May 20, 1966, affirmed. It was not error for the trial court to have omitted instructions on the law of agency in narcotics sales. There is no indication whatsoever that defendant was anything other than the principal seller in these transactions (cf. People v. Lindsey, 16 A D 2d 805, affd. 12 N Y 2d 958). Nor was evidence of any overt act other than the sale itself necessary to support the fourth count of the indictment — possession with intent to sell. Similarly, no error was committed by the admission into evidence of People’s Exhibits 2 and 3 (the alleged narcotics bought from defendant), as to which no objection was made, since the chain of identification of the specimen and its unchanged condition from the time it was purchased from defendant until it reached the chemist with seal intact were sufficiently established despite the absence of testimony by postal employees who handled it in the interim (People v. GoedTcoop, 26 Mise 2d 785). The trial court’s failure to instruct the jury with respect to the misdemeanor of possession of narcotics did not constitute reversible error in the absence of a request to so charge (see Code Grim. Pro., § 420-a), especially since there was ample evidence to sustain the conviction. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.